PER CURIAM.
This is an appeal by the plaintiff, William K. Chester, from a summary final judgment entered in the Circuit Court of Dade County pursuant to a motion of defendant, Baldwin Insurance Company, under Rule 1.510, RCP, 31 F.S.A. Plaintiff contends that the court erred in granting the summary judgment where there appears, as in this case, an issue of fact to be tried. We agree and reverse.
We have carefully reviewed the record, considered the briefs and arguments of counsel and concluded that there was an insufficient showing in the record to entitle the defendant to a ruling by the trial judge that there was no genuine issue as to any material fact. Holl v. Talcott, Fla.1966, 191 So.2d 40.
The summary final judgment appealed is reversed and remanded for further proceeding.
Reversed.